                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ESRA SEVER, INDIVIDUALLY, AND AS                    Case No. 18-cv-00584-HSG
                                         PARENT AND NATURAL GUARDIAN
                                   8     OF HER MINOR CHILDREN, A.S. AND                     ORDER GRANTING MOTION FOR
                                         B.S., et al.,                                       APPROVAL OF COMPROMISE OF
                                   9                                                         ACTION; DENYING MOTION TO
                                                           Plaintiffs,                       SEAL
                                  10
                                                   v.                                        Re: Dkt. Nos. 53, 56
                                  11
                                         ICON AIRCRAFT, INC.,
                                  12
Northern District of California




                                                           Defendant.
 United States District Court




                                  13

                                  14          Pending before the Court are Plaintiffs’ (1) motion for approval of the compromise of the

                                  15   action on behalf of the two minor Plaintiffs, see Dkt. No. 56 (“Mot.”); and (2) administrative

                                  16   motion to file under seal, see Dkt. No. 53. The Court GRANTS the motion for approval of the

                                  17   compromise and DENIES the administrative motion to file under seal.

                                  18     I.   MOTION FOR APPROVAL OF COMPROMISE
                                  19          A.        Legal Standard
                                  20          “District courts have a special duty, derived from Federal Rule of Civil Procedure 17(c), to

                                  21   safeguard the interests of litigants who are minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181

                                  22   (9th Cir. 2011); see Fed. R. Civ. P. 17(c) (providing that district court “must appoint a guardian ad

                                  23   litem—or issue another appropriate order—to protect a minor or incompetent person who is

                                  24   unrepresented in an action”). When there is a proposed settlement in a suit involving a minor

                                  25   plaintiff, this “special duty requires a district court to ‘conduct its own inquiry to determine

                                  26   whether the settlement serves the best interests of the minor.’” Robidoux, 638 F.3d at 1181

                                  27   (quoting Dacanay v. Mendoza, 573 F.2d 1075, 1080 (9th Cir. 1978)). As part of this inquiry, the

                                  28   “court must independently investigate and evaluate any compromise or settlement of a minor’s
                                   1   claims to assure itself that the minor’s interests are protected, even if the settlement has been

                                   2   recommended or negotiated by the minor’s parent or guardian ad litem.” Salmeron v. United

                                   3   States, 724 F.2d 1357, 1363 (9th Cir. 1983). The district court must review “whether the net

                                   4   amount distributed to each minor plaintiff in the settlement is fair and reasonable, in light of the

                                   5   facts of the case, the minor’s specific claim, and recovery in similar cases.” Robidoux, 638 F.3d at

                                   6   1182. But the court must disregard the “proportion of the total settlement value designated for

                                   7   adult co-plaintiffs or plaintiffs’ counsel” because the court has “no special duty to safeguard” their

                                   8   interests. Id.

                                   9           B.       Discussion
                                  10           Based on its review of Plaintiffs’ submissions, the Court finds that the proposed settlement

                                  11   is fair and reasonable and serves the best interests of the minors. A.S. and B.S. will each receive

                                  12   12.5% of the net settlement proceeds, with their mother (and guardian ad litem) receiving the
Northern District of California
 United States District Court




                                  13   remaining 75% of the settlement. See Mot. at 7. The settlement is arranged so that A.S. and B.S.

                                  14   will each be entitled to four annual structured payments, of substantial value, when each reaches

                                  15   the age of 18. See id.

                                  16           The Court finds the settlement particularly fair and reasonable given the substantial

                                  17   difficulties and uncertainties in continuing to litigate these claims, as well as the considerable

                                  18   efforts that went into settlement negotiations. Plaintiffs invoked this Court’s admiralty

                                  19   jurisdiction, which, as they note, required them to “prove that Lake Berryessa . . . is a navigable

                                  20   waterway” and that Mr. Sever died while engaged in an activity bearing “a significant relationship

                                  21   to traditional maritime activity.” See id. at 6. Defendants moved to dismiss the claims for lack of

                                  22   jurisdiction, see Dkt. No. 26, and had that motion been granted, Plaintiffs acknowledge that their

                                  23   claims “would have been completely dismissed,” see Mot. at 6. Plaintiffs further represent that

                                  24   they conducted “months of negotiations and meetings with defense counsel” and Defendant’s

                                  25   board of directors before reaching a settlement just before the motion to dismiss was to be heard.

                                  26   See id. at 8.

                                  27           Accordingly, the Court GRANTS the motion for approval of the compromise of the action

                                  28   and directs the parties to disburse the proceeds of the settlement as detailed in the Plaintiffs’
                                                                                          2
                                   1   proposed order, see Dkt. No. 53-5.

                                   2    II.        MOTION TO SEAL
                                   3          A.      Legal Standard
                                   4               Courts generally apply a “compelling reasons” standard when considering motions to seal

                                   5   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                   6   v. City & Cnty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from

                                   7   the common law right ‘to inspect and copy public records and documents, including judicial

                                   8   records and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in

                                   9   favor of access is the starting point.” Kamakana, 447 F.3d at 1178 (quotation omitted). To

                                  10   overcome this strong presumption, the party seeking to seal a judicial record attached to a

                                  11   dispositive motion must “articulate compelling reasons supported by specific factual findings that

                                  12   outweigh the general history of access and the public policies favoring disclosure, such as the
Northern District of California
 United States District Court




                                  13   public interest in understanding the judicial process” and “significant public events.” Id. at 1178–

                                  14   79 (quotation omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s

                                  15   interest in disclosure and justify sealing court records exist when such ‘court files might have

                                  16   become a vehicle for improper purposes,’ such as the use of records to gratify private spite,

                                  17   promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                  18   (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the

                                  19   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                  20   litigation will not, without more, compel the court to seal its records.” Id.

                                  21               The Court must “balance[] the competing interests of the public and the party who seeks to

                                  22   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                  23   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                  24   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  25   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  26   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  27   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The

                                  28   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).
                                                                                           3
                                   1   Records attached to nondispositive motions, however, are not subject to the strong presumption of

                                   2   access. See Kamakana, 447 F.3d at 1179. Because such records “are often unrelated, or only

                                   3   tangentially related, to the underlying cause of action,” parties moving to seal must meet the lower

                                   4   “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure. Id. at 1179–80

                                   5   (quotation omitted). This requires only a “particularized showing” that “specific prejudice or

                                   6   harm will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors

                                   7   Corp., 307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations

                                   8   of harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                   9   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  10          B.    Discussion
                                  11          Because approval of the compromise of the action will terminate this suit, the Court will

                                  12   apply the “compelling reasons” standard to Plaintiffs’ administrative motion to file under seal.
Northern District of California
 United States District Court




                                  13   See Doe v. Mt. Diablo Unified Sch. Dist., No. 14-CV-02167-HSG, 2015 WL 5438951, at *2 (N.D.

                                  14   Cal. Sept. 14, 2015); see also Keirsey v. eBay, Inc., No. 12-cv-1200, 2013 WL 5609318, at *2

                                  15   (N.D. Cal. Oct. 11, 2013) (“[A] motion seeking the Court’s preliminary approval of the settlement

                                  16   of the case may be effectively dispositive. While the Court has not identified any authority

                                  17   discussing the appropriate standard for a motion of this type, the Court concludes that the

                                  18   ‘compelling reasons’ standard is the appropriate standard.”).

                                  19          Plaintiffs have entered into a confidential settlement agreement and seek to seal

                                  20   “confidential information” related to the minor Plaintiffs that “could leave the minor plaintiffs

                                  21   vulnerable” and may “jeopardize[]” their “right to privacy.” See Dkt. No. 53 at 2–3.

                                  22          However, the “parties’ preference that their settlement remain confidential does not

                                  23   ‘outweigh the general history of access and the public policies favoring disclosure, such as the

                                  24   public interest in understanding the judicial process’ and ‘significant public events.’” Doe, 2015

                                  25   WL 5438951, at *2 (quoting Kamakana, 447 F.3d at 1178–79) (internal citations, quotation

                                  26   marks, and alterations omitted). Quite possibly, there may be information in Plaintiffs’ motion

                                  27   and supporting documents that meets the compelling reason standard and should thus be shielded

                                  28   from public disclosure. But Plaintiffs have not made a narrowly tailored request and articulated a
                                                                                         4
                                   1   compelling reason to seal each category of information identified. See Dkt. No. 53 at 3. For

                                   2   example, information about the settlement amount in a compromise action is not necessarily

                                   3   shielded from public access. See, e.g., Nephew v. Santa Rosa Mem’l Hosp., No. 15-CV-01684-

                                   4   JSC, 2015 WL 5935337, at *3 (N.D. Cal. Oct. 13, 2015); Frary v. Cty. of Marin, No. 12-CV-

                                   5   03928-MEJ, 2015 WL 575818, at *3 (N.D. Cal. Feb. 10, 2015).

                                   6          Accordingly, Plaintiffs’ motion to seal is DENIED without prejudice. Should Plaintiffs

                                   7   wish to file a revised motion to seal that complies with Civil Local Rule 79-5, they must do so by

                                   8   February 11, 2019. Such a “future motion to seal must identify a compelling reason to seal and

                                   9   propose tailored redactions of only the information to which that compelling reason applies.”

                                  10   Doe, 2015 WL 5438951, at *2.

                                  11   III.   CONCLUSION
                                  12          For the reasons described above, the Court GRANTS the motion for approval of the
Northern District of California
 United States District Court




                                  13   compromise of the action and DENIES the administrative motion to file under seal.

                                  14          The parties shall file a stipulated dismissal pursuant to Federal Rule of Civil Procedure

                                  15   41(a)(1)(A)(ii), which does not require an order of approval from the Court, by February 25, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 1/28/2019

                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
